Citation Nr: 0504532	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-31 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to specially adapted housing for accrued benefit 
purposes.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran, whose 
active duty service included the period from July 1968 to 
July 1974.  The veteran died in April 2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2003, a statement 
of the case was issued in September 2003, and a substantive 
appeal was timely received in October 2003.  

The Board notes that although the appellant's notice of 
disagreement also initiated an appeal regarding the RO's 
denial of accrued benefit claims for diabetes mellitus, type 
2, exogenous obesity, and entitlement to specially adapted 
housing, the October 2003 substantive appeal on VA Form 9 
indicates on its face that the appellant was only appealing 
the specially adapted housing issue.  However, in an attached 
handwritten letter, the appellant referred to diabetes, 
hypertension, and lack of mobility which the appellant felt 
contributed to the veteran's death.  The Board notes that 
service connection for the cause of the veteran's death has 
already been granted by the RO.  At any rate, these matters 
are hereby referred to the RO for clarification and any 
necessary action.   


FINDINGS OF FACT

1.  At the time of his death, the veteran had a claim pending 
for specially adapted housing, but this claim had not been 
approved by VA. 

2.  A claim for specially adapted housing is not a claim for 
periodic VA monetary benefits.


CONCLUSION OF LAW

Payment of specially adapted housing benefits for accrued 
benefit purposes is precluded by law.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2004); Pappalardo v. Brown, 
6 Vet. App. 63, 65 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, the record shows that at the time of the 
veteran's death in April 2002, he was service-connected for 
several disorders.  He also was granted individual 
unemployability from May 10, 1977.  At the time of the 
veteran's death, there appeared to be several pending claims, 
including a claim of entitlement to specially adapted 
housing.  

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).  These are referred to as 
accrued benefit claims.

The Court has held that a survivor's accrued benefits claim 
is purely derivative from any benefit to which the veteran 
might have been entitled at his death.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 
(Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997).  In 
Pappalardo v. Brown, 6 Vet. App. 63, 65 (1993), the Court 
found the terms of the statute providing for accrued benefits 
was unambiguous and held, as a matter of law, that a one-time 
payment of assistance for adapted housing did not qualify as 
a periodic payment for the purposes of payment as an accrued 
benefit.  Accordingly, the appellant's claim must be denied 
as a matter of law.   

The Board acknowledges that the veteran had a claim for 
specially adapted housing pending at the time of his death.  
However, there is nothing in the claims file to suggest that 
his claim was approved prior to his death.  The appellant in 
her October 2003 appeal, (and her daughter in a May 2002 
letter to Members of Congress), indicated that she took on a 
loan to remodel the veteran's home in order to adapt it to 
the veteran's needs and make it wheelchair accessible.  She 
requested that the balance left on the loan be remitted.  
Although the Board sympathizes with the appellant's 
situation, it appears that as a matter of law, the benefit 
she is seeking cannot be approved because an accrued benefit 
claim must be based on a claim for periodic monetary benefits 
whereas a specially adapted housing claim, if granted, is 
paid as a one-time payment.  See Pappalardo v. Brown, 6 Vet. 
App. 63, 65 (1993).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations (now codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)) provide for, 
among other things, notice and assistance to claimants under 
certain circumstances.  However, Congress, in enacting the 
statute, noted the importance of balancing the duty to assist 
with "the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the 
law and not the evidence is dispositive of the claim, VCAA is 
not applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant case, 
VCAA is not applicable.  




ORDER

The appeal is denied.  


	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


